Citation Nr: 1812268	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-32 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a back disability. 

2.  Entitlement to service connection for a back disability, also claimed as chronic low back pain.   

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1980 to February 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran was provided a hearing in October 2017 with the undersigned Veterans Law Judge, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The October 2000 rating decision, which denied service connection for a back condition, became final, as the Veteran did not appeal the decision or submit new and material evidence within one year of the decision.

2.  The evidence submitted since October 2000 relates to an unestablished fact necessary to substantiate the claim for service connection for a back condition and raises a reasonable possibility of substantiating the claim.

3.  The probative evidence of record is at least in relative equipoise that the Veteran's back disability is related to or is otherwise attributable to her active service.

4.  The probative evidence of record does not show the Veteran's bilateral hearing loss is related to her active service. 

5.  The probative evidence of record does not show the Veteran's tinnitus is related to her active service.


CONCLUSIONS OF LAW

1.  The October 2000 rating decision denying service connection for a back disability became final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen service connection for a back disability.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a back disability have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.159, 3.303 (2017).

4.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

5.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. § 1110; 38 C.F.R. § 3.303, 3.307, 3.309.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

I.  New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. § 7105 (2012).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

The Veteran is seeking to reopen service connection for a back condition.  The claim was previously denied in an October 2000 rating decision due to there being no medical evidence showing the Veteran's back condition to be related to her active duty service. 

Since the October 2000 rating decision, the Veteran has submitted an October 2017 private opinion in which the physician found that the Veteran's chronic back pain was related to active service.  The Board finds this evidence is new, as it has not been part of the record before, and material, as it relates to a factor in possibly substantiating the claim.  Therefore, the evidence is to be considered new and material, and the claim is reopened. 


II. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).


Back Disability 

The Veteran contends that that she currently suffers from a chronic back condition as a result of an initial lifting injury while in service. 

As an initial matter, the Veteran has been diagnosed with lumbar degenerative disc disease (DDD), sciatica of the low back, as well as muscle spasms of the thoracic and lumbar spine.  Service treatment records confirm the Veteran's back injury from lifting and also show periodic treatment for low back pain.  As such, the Board finds the current disability element and in-service event element are established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.   

In April 2010, the Veteran received a VA examination.  The examiner diagnosed the Veteran with residuals of a coccyx fracture, lumbar DDD with left sensory radiculopathy.  The examiner then opined that the Veteran's lumbar DDD was not caused by or related to service.  The examiner rationalized that the Veteran's coccyx fractures do not cause DDD or radiculopathy.  The examiner further rationalized in a September 2010 addendum opinion that the Veteran's lumbar DDD was most likely age-related, citing an AMA guides newsletter from July/August 2009 that said age, familial aggregation (genetics), and intrinsic disc loading were the predominant predictors of DDD.  The examiner further stated that while back sprain or strain involves the muscles and ligaments of the spinal region, spondylosis is a degenerative process involving the discs and the vertebral bodies and one is not the cause of, or related to, the other. 

In September 2014, the Veteran provided a private opinion.  The physician opined that the Veteran's lumbosacral pain was directly related to a lifting incident while in service.  The physician also opined that the Veteran's sacroiliac sprain/strain is most likely caused by or a result of (51% probability or better) a bladder dysfunction documented in service.  The physician then opined that the Veteran's lumbosacral pain discomfort and bladder dysfunction were all documented in service medical records. 

In May 2015, the Veteran's private physician provided another opinion.  The physician opined that the Veteran's sciatic nerve condition was caused by or a result of an onset or events while in service.  The examiner then rationalized that it was moderately severe due to post low back pain and that the Veteran was injured while in service and as a result, she has had increased chronic low back pain and sciatic nerve pain. 

In October 2017, the Veteran provided a third opinion from her private physician.  The physician stated that the Veteran had been coming to her for her chronic pain secondary to neck pain, thoracic pain, low back pain with sciatica, and myofascial syndrome.  The physician explained that she had reviewed the Veteran's military records and was able to date the Veteran's symptoms beginning in 1983 in a documented lifting injury while she was in service.  The physician stated she has reviewed all of the Veteran's military and current records and it was her opinion that the Veteran's chronic pain, including her neck pain, thoracic pain, low back pain with sciatica, and myofascial syndrome were at least as likely as or more likely than not due to her lifting injury in service. 

The Board also notes that at the time of her claim to reopen, the Veteran provided various private medical records from January 2007 to April 2010 which showed treatment for back pain.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is at least in relative equipoise that the Veteran's back condition is related to her active service. 

The Board finds the September 2014, May 2015, and October 2017 private medical opinions to be of significant probative value in determining the Veteran's back pain is related to her active service.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Here, the physician showed she had knowledge of the Veteran's background and based her opinion on her medical expertise and review of the Veteran's history.  Although the VA examiner opined that the Veteran's back condition was not related to her active service, the Board notes that the VA examiner only considered the Veteran's in-service coccyx fracture and did not address the Veteran's documented in-service lifting injury or her various complaints of back pain while in service.  Further, the VA examiner did not consider the Veteran's competent lay statements. 

Thus, the Board finds the private physician's medical opinions are consistent with the evidence of record.  Therefore, the Board concludes that the evidence of record is for the claim, and the benefit of the doubt doctrine has been applied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is warranted for a back disability.  Therefore, the appeal must be granted.

Hearing Loss

The Veteran contends that she suffers from hearing loss that is related to her active duty service, to include being exposed to jet engines. 

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Pursuant to 38 C.F.R. § 3.385 (a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.

As an initial matter, the Board notes that the Veteran does not have a current hearing loss disability in her left ear for VA purposes.  In a May 2014 VA examination, the Veteran's left ear showed pure tone thresholds of 20 at 500 hertz, 30 at 1000 hertz, 20 at 2000 hertz, 20 at 3000 hertz, and 25 at 4000 hertz, with a speech recognition of 94 percent.  The examiner concluded her left ear was within normal limits.  Additionally, private medical records provided by the Veteran, consistently referred to the Veteran's left ear hearing as "normal."  

However, the Board acknowledges that the Veteran does have a current diagnosis of right ear hearing loss and meets the above VA threshold.  Thus, for her right ear, the issue turns upon whether there is evidence of an event, injury, or disease in service, and, if so, evidence of a nexus between the claimed in-service disease or injury and the present.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the Veterans August 1979 entrance examination, the Veteran's audiological pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
10
5
5
LEFT
30
25
30
10
10

Speech audiometry testing was not performed.  In April 1985, the Veteran's audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
15
10
10
5
5

Speech audiometry testing was again not performed.  In September 1991, the Veteran's audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
0
0
5
0

Unfortunately, the Veteran's service treatment records do not show any other audiological testing.  The Veteran provided that she never was given a discharge examination, and the Board notes that this has been confirmed within her records. Further, there are no complaints of hearing loss or other hearing issues shown within her service treatment records. 

In May 2014, the Veteran received a VA examination.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
70
70
70

Speech audiometry revealed speech recognition ability of 68 percent in the right ear.  The examiner diagnosed the Veteran with sensorineural hearing loss of the right ear.  The examiner then opined that the Veteran's right ear hearing loss was not caused or a result of an event in military service.  The examiner rationalized that there was a low probability of military noise exposure as records showed the Veteran worked as a financial management craftsman from 1980 to 2000.  The examiner noted the Veteran also provided she worked in the supply section in the 1980s and the Veteran reported noise exposure to aircraft/flight line operations while loading aircrafts when assigned to a supply squadron and later from 1995 to 1998 when assigned to aircraft budget/finance.  The examiner stated that during this period, hearing protection was worn. The examiner further rationalized that the Veteran's in-service audiological evaluations from April 1985 and September 1991 showed the Veteran's hearing was within normal limits for both ears.  The examiner further stated that although hearing loss was marked on an August 1999 Report of Medical Assessment, testing was not done.  The examiner stated that private medical records in August 2005 showed the Veteran stated she had a "gradual increase in hearing loss in the past 3 years" and denied tinnitus.  The examiner noted that the private medical records from August 2005 and March 2009 did show the Veteran had hearing loss in her right ear.  Following a review of the evidence, the examiner further opined that the Veteran's right ear hearing loss was less likely as not the result of in-service noise exposure as a financial management craftsman.  The examiner explained that the unilateral nature of the hearing loss and flat configuration of the audiograms were not consistent with a noise-induced hearing loss.  The examiner stated this has been shown to be progressive only from 2005 to present, which is not consistent with a noise-induced loss given the absence of any excessive noise exposure since active duty. 

The Board notes that the Veteran has provided private medical records from August 2005 and March 2009 that showed the Veteran has a diagnosis of right ear hearing loss.  However, these records do not provide an opinion as to whether the Veteran's right ear hearing loss is caused or otherwise related to her active service. 

The Board finds the May 2014 VA medical examination and opinion to be of significant probative value in determining that the Veteran's right ear hearing is not related to her period of service.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Here, the reviewing physician's opinion was based on review of the Veteran's lay contentions, her reported medical history, and a thorough review of the medical evidence of record.  Further, a complete and thorough rationale was provided for the opinion rendered.  

The Board also acknowledges the Veteran's assertions that her hearing loss is due to in-service noise exposure.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report her symptoms, any opinion regarding whether any hearing disability is related to her military service, to include noise exposure, requires medical expertise that the Veteran has not demonstrated since hearing loss can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is not warranted for bilateral hearing loss.  Therefore, the appeal must be denied. 

Tinnitus 

The Veteran contends that she currently suffers from tinnitus and that it is related to her active service.

The Board finds that service connection for tinnitus is not warranted.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

As with the Veteran's hearing loss claim, the Board acknowledges that the Veteran also has a current diagnosis of tinnitus.  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, and, if so, evidence of a nexus between the claimed in-service disease or injury and the present.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board notes that the Veteran's service treatment records are void of any complaints of tinnitus.  In fact, the medical evidence of record does not show a complaint of tinnitus until March 2009, nine years after service.  Additionally, in her August 2005 private medical examination, the Veteran denied any tinnitus. 

In May 2014, the Veteran was provided a VA examination.  The examiner noted the Veteran reported tinnitus and stated it began with gradual onset around 1998.  The examiner noted the Veteran described her tinnitus as a constant bilateral ringing sound.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner rationalized that there were no complaints or diagnosis of tinnitus found in service.  The examiner further noted that during the Veteran's August 2005 private audiological examination, the Veteran denied tinnitus and there was no documentation of tinnitus until March 2009.  

The Board finds the VA examiner's opinion to be highly probative to the question at hand.  The examiner was an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided adequate support for the determination that the Veteran's tinnitus is not related to service.  The conclusion was based on an evaluation of the Veteran and questioning, and a review of the Veteran's claims folder.  It is clear that the examiner took into consideration of all relevant factors prior to rendering a conclusion that the Veteran's tinnitus is not related to his service.  

The Board acknowledges the Veteran's assertions that she did not know what tinnitus was while in service, and thus, did not actually know what to report as an issue.  However, the Board again notes that during her August 2005 private audiological examination, the Veteran was specifically examined for tinnitus and she denied any tinnitus symptoms. 

The Board also acknowledges the Veteran's assertions that her tinnitus is due to in-service noise exposure.  However, the Veteran's statements that she has had tinnitus continuously since service are inconsistent with what she reported on various medical examinations, and therefore the Board assigns low probative weight to them.  

Thus, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is not warranted for tinnitus.  Therefore, the appeal is denied. 


ORDER

New and material evidence having been received, the petition to reopen a claim for service connection for a back disability is granted.  

Service connection for a back disability is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


